Citation Nr: 0636941	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent from 
January 9, 2002 to June 16, 2003 for residuals of a stress 
fracture of the left ankle.

4.  Entitlement to an evaluation in excess of 20 percent for 
a stress fracture of the left ankle from June 17, 2003.

5.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 and September 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied 
the benefits sought on appeal.

In an April 2004 statement of the case, a decision review 
officer (DRO) appears to have found that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for a right ankle and right 
knee condition.  The DRO then denied the claims on the 
merits.  The Board, however, is required to independently 
consider whether the veteran has submitted new and material 
evidence warranting the reopening the claims before 
considering either claim on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  As such, the issues in appellate 
status are as listed hereinabove.

A November 2004 rating decision increased the veteran's 
disability rating for residuals of a stress fracture to 20 
percent effective June 17, 2003.
 
On appeal the veteran appears to raise the issue of 
entitlement to service connection for depression secondary to 
her service connected back disorder.  This issue, however, is 
not currently developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action. 

The issue of entitlement to a total rating due to 
unemployability caused by service-connected disabilities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  By rating decision in January 2002, the RO denied 
entitlement to service connection for a right ankle 
disability.  The veteran was notified of the decision but did 
not initiate an appeal from that rating decision.

2.  The evidence associated with the claims file subsequent 
to the January 2002 RO decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right ankle disability.

3.  The veteran does not have a right ankle disability.

4.  By rating decision in January 2002, the RO denied 
entitlement to service connection for a right knee 
disability.  The veteran was notified of the decision but did 
not initiate an appeal from the 2002 rating decision.

5.  The evidence associated with the claims file subsequent 
to the January 2002 RO decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee condition.

6.  The veteran does not have a right knee disability.

7.  From January 9, 2002 to June 16, 2003, residuals of a 
stress fracture of the left ankle were manifested by not more 
than a moderate limitation of motion.  

8.  From June 17, 2003, residuals of a stress fracture of the 
left ankle are manifested by not more than a marked 
limitation of motion, and there is no evidence that the joint 
is ankylosed.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying entitlement to 
service connection for a right ankle disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the January 2002 
rating decision is new and material, and the claim of 
entitlement to service connection for a right ankle 
disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  A right ankle disability was not incurred in or 
aggravated by service, and right ankle arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  The January 2002 rating decision denying entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

5.  The additional evidence presented since the January 2002 
rating decision is new and material, and the claim of 
entitlement to service connection for a right knee disability 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  A right knee disability was not incurred in or aggravated 
by service, and right knee arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  From January 9, 2002 to June 16, 2003, the criteria for 
an evaluation in excess of 10 percent for residuals of a 
stress fracture of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5270, 5271, 5272, 5273, 5274 (2006).

8.  From June 17, 2003, the criteria for an evaluation in 
excess of 20 percent for residuals of a stress fracture of 
the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5270, 5271, 5272, 5273, 5274.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002 and July 
2005 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a letter dated March 2006, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  The claims were thereafter readjudicated in the 
April 2006 and June 2006 supplemental statements of the case. 
 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a right ankle and right knee condition 
was denied in a January 2002 rating decision because of the 
lack of competent evidence showing a current disability, the 
veteran was notified of the decision and of her appellate 
rights with respect thereto, but did not appeal.

Evidence received after the January 2002 rating decision 
included a bone scan in service which showed some stress 
fractures of the right ankle and right knee.

The Board agrees with the RO's decision to reopen the 
appellant's claims.  38 C.F.R. § 3.156 (2006).  Accordingly, 
the Board will proceed to the merits of each claim.

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Right ankle and right knee

Background

Service medical records show that the veteran underwent a 
nuclear bone scan in October 2001 which showed post 
traumatic/stress related changes of the medial tibial 
plateaus as well as the tibial plafond stress fractures, left 
talar dome and the regions of the bilateral great toe 
tarsometatarsal joints.  A radiology report of the right knee 
was noted as normal.  In the opinion of the October 2001 
Medical Board the veteran was unable to perform her military 
duties in a full duty capacity.  The Board noted that the 
veteran developed multiple stress fractures without any 
singularly specific inciting injury early in her training.  
She was separated from service.  

The veteran's October 2001 separation examination notes 
stress fractures of the bilateral ankles with decreased range 
of motion and 4/5 strength.  It was noted that the veteran 
complained of shooting pains from the ankle fracture with 4/5 
strength.  A right knee disability was not noted.  
 
At a December 2001 VA compensation examination a history of 
an inservice bone scan with minimal uptake at the medial 
tibial  plateaus, right distal tibia and right ankle was 
noted.  Physical examination led to a diagnosis of complaints 
of ankle stress fractures, with changes throughout the 
proximal and distal tibias.  She had stress fractures 
throughout the proximal and distal tibias.

At her September 2002 VA examination, the veteran reported 
receiving a medical discharge in January 2002.  Prior to 
joining the military she denied any orthopedic problems but 
was in sub optimal physical condition and did not run until 
she was in basic training.  She denied any right ankle pain 
or disability. Physical examination revealed the ankles to be 
within normal limits.  X-rays of the ankles were 
unremarkable.  The examiner concluded that there was no right 
ankle pathology.

June 2003 VA treatment records show the veteran complained of 
intermittent swelling of both feet.  June 2003 x-rays of the 
feet were normal.  

At her May 2004 RO hearing, the veteran testified she 
experienced swelling in her right ankle, but nothing too 
severe.  She indicated she has not sought treatment for her 
right ankle.  The veteran testified that she did not have any 
problems with her right knee and had no limitation of 
motion.  

VA treatment records dated May 2004 to September 2005 do not 
show treatment or diagnoses of a right ankle or right knee 
disability.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a right ankle and right 
knee disability.  Service medical records show treatment for 
stress fracture of the right ankle and treatment for the 
right knee.  The veteran's separation examination notes 
stress fractures of the ankles with decreased range of motion 
and 4/5 strength, but a right knee disability was not noted.  

Significantly, however, there is no medical evidence that the 
veteran currently has a right ankle or right knee 
disability.  In the absence of medical evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that she is entitled 
to service connection for right ankle and right knee 
disabilities; however, there is no medical evidence of 
record, which establishes that the veteran currently has 
these disabilities.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claims must be denied.

IV.  Increased evaluation for a left ankle disability

Background

At her September 2002 VA examination, the veteran complained 
of left ankle pain at rest which increased with ambulation.  
She took Motrin.  She indicated that since discharge she had 
not seen a private or VA physician for her ankle problems.  

The examination showed mild tenderness medially just 
posterior to the medial malleolus.  Range of motion was 15 
degrees of flexion and 30 degrees of plantar flexion with 
minimal complaints of pain.  The ligaments were all within 
normal limits with no instability.  Motor, sensation, and 
pulses were all noted as within normal limits.  X-rays showed 
an unremarkable left ankle.  The examiner noted that it was 
more likely than not that the veteran did have some mild 
pathology in her left ankle.  

A June 10, 2003 VA treatment note indicates that the veteran 
reported intermittent swelling of both feet and took 
Ibuprofen and elevated her feet and the swelling subsides.  
The examiner noted that the left foot was slightly swollen 
with good range of motion.  The foot was tender over the 
lateral aspect of the foot overlying the 4th and 5th 
metatarsal.  A June 17, 2003 treatment note indicated that 
the examiner was unable to test the veteran's left ankle/foot 
due to extreme pain and tightness.  It was noted that the 
veteran's left ankle range of motion was severely limited and 
painful.  She was unable to fully extend her great toe due to 
pain.  Eversion was painful and she was not able to take 
resistance.  The veteran stated her foot continued to swell 
and that she had just recently gotten an x-ray.  X-ray showed 
normal examination.

At her May 2004 RO hearing, the veteran testified that she 
wore a foot brace daily on her left foot, but was not wearing 
it on the day of the hearing as the brace did not fit with 
all of her footwear.  She stated that if she walked or stood 
for long periods of time, the ankle tended to give out and 
twist.  She also experienced swelling in her left ankle.  The 
veteran stated that she was told to put something warm on her 
ankle and elevate it when she had the chance.  The veteran 
described her left ankle disability as moderately severe as 
there were some times when she could not walk on it at all.  

At her August 2005 VA examination, the veteran reported 
constant left ankle pain and swelling with no weakness, 
stiffness, heat or redness, instability or giving way, 
locking, fatigability, or lack of endurance.  The veteran 
stated that her ankle hurt more when she walked around a 
lot.  She reported using an ankle support every other day.  
She took no specific medication for her ankle.  She reported 
no periods of flare ups of joint disease.  There were no 
episodes of dislocation or recurrent subluxation.  She stated 
that she no longer ran and had to limit her exercise which 
was also in part due to her back pain.  She was employed but 
used to work as a secretary.

The examination showed the joint to be painful on motion.  
The examiner observed, however, that motion and joint 
function were not limited by pain, fatigue, weakness, or lack 
of endurance following repetitive motion.  There was 
objective evidence of painful motion without  edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The veteran had 
normal gait and no functional limitations on standing and 
walking.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  Dorsiflexion was limited to < 10 by pain and 
stiffness.  Plantar flexion was normal to 45 degrees.  There 
was no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  The 
x-rays showed no evidence of acute fracture or dislocation.  
The mortise appeared well preserved.  The soft tissues were 
unremarkable.  Incidentally noted was a well-corticated 
ossicle posterior to the talus on the lateral view.  The 
impression was left ankle stress fracture with range of 
motion limitations and subjective symptoms of pain and 
swelling.

VA treatment records dated May 2005 to June 2006 show 
complaints of left ankle pain.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 Further, 38 C.F.R. § 4.45 provides that consideration also 
be given to weakened movement, excess fatigability and 
incoordination.

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent evaluation is warranted 
for limitation of motion of the ankle which is moderate.  The 
maximum evaluation available under Diagnostic Code 5271 is 20 
percent, and it requires marked limited motion of the ankle.

Diagnostic Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  
Significantly, ankylosis of the appellant's left ankle has 
never been clinically demonstrated.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 20 percent with moderate 
knee and ankle disability; and a 30 percent with marked knee 
or ankle disability.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5273, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent rating, and a marked deformity warrants a 20 percent 
rating.

Under the criteria of Diagnostic Code 5274, astragalectomy, 
i.e., the removal of the astragalus or talus, Stedman's 
Medical Dictionary, 159 (27th ed. 2000), warrants a 20 
percent rating.

Under Diagnostic Codes 5003 and 5010, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Analysis

From January 9, 2002 to June 16, 2003

The clinical findings of record do not reveal a left ankle 
disability picture that warrants an evaluation in excess of 
the assigned 10 percent for residuals of a stress fracture of 
the left ankle for the period January 9, 2002 to June 16, 
2003 under Diagnostic Code 5271.

Her September 2002 VA examination, showed mild tenderness 
medially just posterior to the medial malleolus.  Range of 
motion was 15 degrees of flexion and 30 degrees of plantar 
flexion with minimal complaints of pain.  The normal range of 
motion is from zero to 20 degrees of dorsiflexion and from 
zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.  This evidence is consistent with a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for 
moderate limitation of motion of the ankle.  

In June 10, 2003 VA treatment notes, the examiner noted that 
the left foot was slightly swollen with good range of 
motion.  The foot was tender over the lateral aspect of the 
foot overlying the 4th and 5th metatarsal.  As noted above, 
however, at no time does the medical evidence demonstrate 
ankylosis of the ankle.  Thus, thus a higher rating under 
Diagnostic Code 5270 is not for consideration.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  As 
previously discussed, there exists no medical evidence to 
support a finding that the appellant has ankylosis or a 
deformity such as contemplated by these criteria.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

The September 2002 VA examination showed ligaments were all 
within normal limits with no instability.  Motor, sensation, 
and pulses were all noted as within normal limits.  X-rays 
showed an unremarkable left ankle.  .  

The examinations and x-rays have not shown nonunion of the 
tibia and fibula, or a malunion with marked or moderate knee 
or ankle disability which would warrant a higher evaluation 
under Diagnostic Code 5262.

Finally, the veteran's left ankle stress fracture residuals 
do not cause additional functional impairment due to pain on 
use so as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  As noted above, there is no objective evidence to show 
that the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of the 10 percent under the 
applicable rating criteria for the period January 9, 2002 to 
June 16, 2003.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 207-7.

It is concluded that the veteran is adequately compensated 
for her demonstrated level of symptomatology by the assigned 
10 percent evaluation.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher evaluation for the period in question.

From June 17, 2003

The clinical findings of record do not reveal a left ankle 
disability picture that warrants an evaluation in excess of 
the assigned 20 percent for residuals of a stress fracture of 
the left ankle from June 17, 2003 under Diagnostic Code 5271.

A June 17, 2003 treatment note indicated that the examiner 
was unable to test the veteran's left ankle/foot due to 
extreme pain and tightness.  It was noted that the veteran's 
left ankle range of motion was severely limited and painful.  
She was unable to fully extend her great toe due to pain.  
Eversion was painful and she was not able to take 
resistance.  

Range of motion testing at her August 2005 VA examination 
showed dorsiflexion was limited to <10 by pain and 
stiffness.  Plantar flexion was normal to 45 degrees.  

This evidence is consistent with a 20 percent rating under 
Diagnostic Code 5271 for severe limitation of motion of the 
ankle.  It is noted that a 20 percent evaluation is the 
highest rating assignable under Diagnostic Code 5271.  

Diagnostic Codes 5272, 5273, and 5274 are not for application 
as the highest evaluation under these codes is 20 percent.  
In addition, there exists no medical evidence to support a 
finding that the appellant has ankylosis or a deformity such 
as contemplated by these criteria.

The June 17, 2003 treatment note indicated that the veteran 
reported her foot continued to swell and that she had just 
recently gotten an x-ray.  X-ray showed normal examination.  
The August 2005 VA examination x-rays showed no evidence of 
acute fracture or dislocation.  The mortise appeared well 
preserved.  The soft tissues were unremarkable.  Incidentally 
noted was a well-corticated ossicle posterior to the talus on 
the lateral view.  

The medical evidence does not demonstrate ankylosis of the 
ankle, thus a higher rating under Diagnosis Code 5270 is not 
for consideration.  In addition, the x-rays have not show 
malunion or nonunion of the tibia and fibula which would 
warrant a higher evaluation under Diagnostic Code 5262.  

The veteran's residuals of a stress fracture of the left 
ankle do not cause additional functional impairment due to 
pain on use so as to warrant the assignment of a higher 
disability evaluation under the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of the 20 
percent under the applicable rating criteria from June 17, 
2003.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
207-7.

At her May 2004 RO hearing, the veteran testified that she 
wore a foot brace daily on her left foot, but was not wearing 
it on the day of the hearing as the brace did not fit with 
all of her footwear.  She stated that if she walked or stood 
for long periods of time, the ankle tended to give out and 
twist.  She also reported swelling in her left ankle.  The 
veteran stated that she was told to put something warm on her 
ankle and elevate it when she had the chance.  The veteran 
described her left ankle disability as moderately severe as 
there were some times when she could not walk on it at all.  

It is concluded that the veteran is adequately compensated 
for her demonstrated level of symptomatology by the assigned 
20 percent evaluation.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher evaluation.

Consideration has also been given to the applicability of the 
benefit of the doubt doctrine; however, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation of her left ankle disability during the appellate 
period. Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right ankle 
disability.

Entitlement to service connection for a right ankle 
disability is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an evaluation in excess of 10 percent from 
January 9, 2002 to June 16, 2003 for residuals of a stress 
fracture of the left ankle is denied.

Entitlement to an evaluation in excess of 20 percent from 
June 17, 2003 for residuals of a stress fracture of the left 
ankle is denied.


REMAND

In a VA Form 21-8940 received in April 2005, the veteran 
indicated that she was unable to secure or follow a 
substantial gainful occupation as a result of her service 
connected lower back disability.  Unfortunately, the veteran 
has not been afforded a VA examination which addresses her 
ability to work as a result of her service connected 
disabilities.  Moreover, as noted above, there is an 
unadjudicated claim of entitlement to service connection for 
depression secondary to the service connected back disorder.  
This claim is inextricably intertwined with the claim for 
individual unemployability, and as such, it is premature to 
address the merits of the appellant's claim for benefits 
based upon individual unemployability. 
 
Accordingly, the case is REMANDED for the following action:

1.  After ensuring that the duties to 
notify and assist the appellant, as 
defined by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), have been 
fulfilled, the RO should adjudicate the 
claim of entitlement to service 
connection for depression secondary 
to the appellant's  back disorder 
 
2.  Thereafter, the veteran should be 
scheduled for a VA social and industrial 
survey to ascertain whether she is 
unemployable due to her service connected 
disabilities. It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must address whether the 
veteran unable to obtain or maintain a 
substantially gainful occupation due 
solely to her service connection 
disabilities?

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
 If the benefit sought is not granted, 
the appellant and her representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
 No action is required of the veteran until she is notified 
by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


